NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.


                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0227-16T3

514 MILLBURN AVENUE, LLC,
VINCENT URSO, and PERRY URSO
d/b/a ENZZOS TRATTORIA
RESTAURANT,

        Plaintiffs-Appellants,

v.

PLANNING BOARD OF THE TOWNSHIP
OF MILLBURN,

        Defendant-Respondent,

and

RESTAURANT CONCEPT CONSULTANTS,
LLC and INVESTORS HOLDING FUND,
LLC,

     Defendants.
__________________________________________

              Argued October 31, 2017 - Decided November 21, 2017

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-8136-
              15.

              Ronald S. Gasiorowski argued the cause for
              appellants    (Gasiorowski    &    Holobinko,
              attorneys; Mr. Gasiorowski, on the briefs).
            Edward J. Buzak argued the cause for respondent
            (The Buzak Law Group, LLC, attorneys; R. Scott
            Eveland and Susan L. Crawford, on the brief).

PER CURIAM

       Plaintiffs 514 Millburn Avenue, LLC, Vincent Urso, and Perry

Urso d/b/a Enzzos Trattoria Restaurant appeal from an August 22,

2016 order dismissing their complaint in lieu of prerogative writs

against defendants Planning Board of the Township of Millburn

(Board), Restaurant Concept Consultants, LLC (RCC) and Investors

Holding Fund, LLC.1     We affirm.

       On April 29, 2015, RCC applied to the Board for conditional

use approval, preliminary and final site plan approval, and certain

variances and waivers to convert a fast food restaurant to a

restaurant/bar.     Public hearings on RCC's application were held

on July 15, 2015 and September 2, 2015.          RCC presented expert

testimony.     Plaintiffs' counsel opposed the application.          The

Board also heard from the public on RCC's application, including

comments     from   residents   in   Millburn   and   Springfield,   the

municipality adjacent to the proposed development.

       Plaintiffs own and operate a competitor restaurant near RCC's

proposed development.     RCC's project straddled the boundary line

between Millburn and Springfield.        A majority of RCC's proposed



1
    The trial court issued an amended order dated October 12, 2016.

                                     2                         A-0227-16T3
project was located in Millburn.     Plaintiffs objected to RCC's

application arguing before the Board that RCC failed to obtain

review and approval from neighboring Springfield.          Plaintiffs

maintained that RCC's project had to be approved by Springfield

in addition to any approvals granted by the Board.

     The Board granted RCC's application on September 2, 2015.        A

memorializing resolution was adopted on October 21, 2015.          The

Board declined to consider RCC's application as it related to

Springfield's   ordinances,    but    considered     the    proposed

development's impact on the neighborhoods in adjacent Springfield.

     The Board's resolution approved RCC's application conditioned

on the following:

          1.    The Applicant shall comply with all
          applicable    municipal     ordinances    and
          regulations, as well as all County, State and
          Federal Laws applicable to this development
          application.

          2.   The foregoing is subject to review of,
          approval by, and requirements imposed by such
          other Federal, State, County, and local bodies
          that   shall  have   jurisdiction   over   the
          development.

     Plaintiffs filed an action in lieu of prerogative writs

seeking to reverse the Board's resolution.   On June 29 and August

22, 2016, Judge Vicki A. Citrino issued orders, with accompanying

written decisions, dismissing plaintiffs' complaint.



                                3                            A-0227-16T3
     On appeal, plaintiffs present the following arguments:2

     POINT ONE

          THE TRIAL COURT ERRED IN NOT FINDING THE BOARD
          WAS REQUIRED TO MAKE ZONING APPROVAL BY THE
          TOWNSHIP      OF     SPRINGFIELD      AS     A
          CONDITION/REQUIREMENT    OF    ITS    APPROVAL
          PURSUANT TO N.J.S.A. 40:55D-22(b) ESPECIALLY
          WHERE 60% OF THE PARKING FOR THE PROJECT IS
          LOCATED IN SPRINGFIELD AND THE USE PROPOSED
          IS NOT PERMITTED IN SPRINGFIELD.

     POINT TWO

          THE PLANNING BOARD FAILED TO PROPERLY HEAR AND
          CONSIDER THE SPRINGFIELD ZONING LIMITATIONS
          THAT EFFECT [SIC] AND GOVERN A SIGNIFICANT
          PORTION OF THE DEVELOPMENT SITE.

     POINT THREE

          IN THE ALTERNATIVE, THE TRIAL COURT SHOULD
          HAVE DIRECTED THE DEFENDANT APPLICANT TO
          PROCEED WITH AN APPROPRIATE ZONING APPLICATION
          IN SPRINGFIELD, AND STAY THIS SUIT AND ANY
          OPENING/USE OF THE RESTAURANT/BAR UNTIL
          SPRINGFIELD MAKES ITS DETERMINATION ON THE
          PROPOSED DEVELOPMENT/USE.

     Plaintiffs presented these arguments to Judge Citrino who

considered   and   rejected   them       in   thorough   and   well-written

decisions dated June 29, 2016 and August 22, 2016. After reviewing



2
  On appeal, plaintiffs rely on facts that were not presented to
the trial court. Our scope of review is limited to whether the
trial court's decision is supported by the record presented at the
time of trial. R. 2:5-4; see also Middle Dep't Inspection Agency
v. Home Ins. Co., 154 N.J. Super. 49, 56 (App. Div. 1977) (refusing
to consider evidence improperly submitted at the appellate level),
certif. denied, 76 N.J. 234 (1978).

                                     4                             A-0227-16T3
the record, including the hearing transcripts and exhibits, we

affirm for the reasons stated by Judge Citrino.          We add only the

following comments.

      The Board's resolution was sufficient, and its credibility

determinations    are   worthy   of   our   deference.        See   Klug   v.

Bridgewater Twp. Planning Bd., 407 N.J. Super. 1, 12-13 (App. Div.

2009).     There is substantial credible evidence to support the

Board's findings, and the decision to grant the application was

not arbitrary or capricious.     Id. at 13-14; see also Kramer v. Bd.

of Adjustment, Sea Girt, 45 N.J. 268, 296 (1965).

      While a local planning board should consider the impact of a

development application upon a neighboring municipality, the local

board need not abdicate its own zoning ordinances and master plan.

See Ferraro v. Zoning Bd. of Adjustment, 119 N.J. 61, 72-74 (1990).

In   the   memorializing   resolution     approving   RCC's   application,

Millburn expressly considered the proposed development's impact

on neighboring Springfield.      Millburn has no obligation to impose

Springfield's zoning ordinances and master plan within its own

municipal border, and plaintiffs cite no legal authority imposing

such an obligation on a municipality.          Plaintiffs never claimed

there was insufficient support in the record for the Board's

approval of RCC's application in Millburn. That RCC may ultimately



                                      5                             A-0227-16T3
need approval from Springfield does not render the Board's decision

arbitrary, unreasonable or capricious.

     Affirmed.




                                 6                         A-0227-16T3